DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s application filed on Feb. 05, 2020 in which claims 1-20 are pending in the application. 
Claim Rejections - 35 USC § 101
 2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 5 and 19.  
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., ingesting, by the processor, a data file including financial transaction data; generating, by the processor, a schema the processor, a data type of each data field in the schema; performing, by the processor, feature selection to select a plurality of data fields from the schema; performing, by the processor, data sampling to select candidate rows of the schema based on the selected data fields; clustering, by the processor, the sampled data into different categories; selecting, by the processor, a set of analytical models for risk prediction, wherein each analytical model corresponds to a data type of each selected data field, and each analytical model generates a risk score; and generating, by the processor, a single risk score indicating the fraud risk by combining all the risk scores generated by the set of analytical models. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as fundamental economic principles or practices and Mathematical concepts. Using an analytical model to identify the fraud risk is a fundamental economic practice. Calculating a risk score by combining all the risk scores involves a mathematical calculation. The claims recite a method to detect fraud based on a schema. The claim also recites the processor and the analytical model which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, the processor and the analytical model, nothing in the claim precludes the steps from being performed as a method of organizing human Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of the processor and the analytical model, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the processor and the analytical model, to be generic computer elements (see Fig. 1, Fig. 3, Fig. 4, [0023]).  The analytical model, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform its’ function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the processor and the analytical model are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the processor and the analytical model, are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-7, 9-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.

In claims 3, 10 and 17, the steps, “wherein a data type of timestamp corresponds to a chronological analytical model; a data type of string corresponds to an unstructured data analytical model; a data type of Uniform Resource Locator (URL) corresponds to Domain Name System (DNS) validation analytical model; a data type of an address corresponds to a geospatial analytical model; a data type of a person's name corresponds to identity resolution analytical model; and a data type of an account identifier corresponds to an account takeover detection analytical model”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. All the analytical models 
In claims 4, 11 and 18, the steps, “performing, by the processor, data correlation to identify the plurality of data fields correlated to each other; and selecting, by the processor, the plurality of data fields correlated to each other”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 5, 12 and 19, the steps, “wherein the data sampling is stratified sampling.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 6 and 13, the steps, “clustering, by the processor, the sampled data to different categories through a hierarchical clustering approach”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7, 14 and 20, the steps, “wherein the set of analytical models are selected from a common set of machine learning models including: a regression and classification tree; a dimensionality reduction model; a classical feedforward 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly 
Computer Readable Storage Media
3. 	Examiner further notes that the claims 8-14 are directed to a computer readable medium which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  The claims 8-14 are rejected under 35 U.S.C. 101 as the broadest reasonable interpretation of a claim covers a signal per se.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  Examiner recommends the Applicant to amend the claim to cover only statutory embodiments to avoid rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.  Appropriate correction is requested.
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al., U.S. Patent Application Publication Number 2002/0194119 A1 in view of Bross et al., U.S. Patent Application Publication Number 2005/0278233 A1.
Regarding Claim 1,     
Wright teaches a computer implemented method, in a data processing system comprising a processor and a memory comprising instructions which are executed by the processor to cause the processor to implement an automatic fraud detection system for identifying a fraud risk, the method comprising: 
performing, by the processor, data sampling to select candidate rows of the schema based on the selected data fields (See at least [0066], data sampling); 
clustering, by the processor, the sampled data into different categories (See at least [0071], [0073], “the selected and sampled data is broken down into three partitions or mutually exclusive data sets”); 
selecting, by the processor, a set of analytical models for risk prediction, wherein each analytical model corresponds to a data type of each selected data field, and each analytical model generates a risk score (See at least [0151-0152], risk modeling process); 
generating, by the processor, a single risk score indicating the fraud risk by combining all the risk scores generated by the set of analytical models (See at least [0034], [0132], “transaction information from a transaction is received and applied to multiple fraud risk mathematical models that each produce a respective raw 
However, Wright does not explicitly teach, 
ingesting, by the processor, a data file including financial transaction data; generating, by the processor, a schema from the financial transaction data; identifying, by the processor, a data type of each data field in the schema; performing, by the processor, feature selection to select a plurality of data fields from the schema;
Bross, however, teaches,
ingesting, by the processor, a data file including financial transaction data (See at least [0009], a data file including transaction data);
generating, by the processor, a schema from the financial transaction data (See at least [0009], a schema from the transaction data);
identifying, by the processor, a data type of each data field in the schema (See at least [0033], a data type of each data field);
performing, by the processor, feature selection to select a plurality of data fields from the schema (See at least Fig. 1, [0033], a plurality of data fields);

Regarding Claim 2,     
Wright teaches,
wherein the data file is a spreadsheet, and the schema is generated based on a plurality of column names of the spreadsheet (See at least [0265]).
Regarding Claim 3,     
Wright teaches,
wherein a data type of timestamp corresponds to a chronological analytical model (See at least [0027], “process that is being modeled is changing over time”);
a data type of string corresponds to an unstructured data analytical model (See at least [0231], a data type of string);

a data type of an address corresponds to a geospatial analytical model (See at least [0148], [0152]); 
a data type of a person's name corresponds to identity resolution analytical model (See at least [0257-0259], identity resolution); 
a data type of an account identifier corresponds to an account takeover detection analytical model (See at least [0257-0259]).
Regarding Claim 4,     
Wright teaches,
performing, by the processor, data correlation to identify the plurality of data fields correlated to each other (See at least [0152], correlation analysis);
selecting, by the processor, the plurality of data fields correlated to each other (See at least [0152]).
Regarding Claim 5,     
Wright teaches,
wherein the data sampling is stratified sampling (See at least [0071], sampled data is broken down into three partitions).
Regarding Claim 6,     
Wright teaches,

Regarding Claim 7,     
Wright teaches,
wherein the set of analytical models are selected from a common set of machine learning models including: a regression and classification tree (See at least [0133], classification algorithm); 
a dimensionality reduction model (See at least [0073]); 
a classical feedforward neural network (See at least [0133]); 

Regarding Claims 8 and 15,     
Independent claims 8 and 15 recite the steps that are substantially similar to independent claim 1, and hence rejected on similar grounds.  In addition, claim 8 also recites computer readable storage medium which is inherent in the disclosure of Wright.
Regarding Claims 9 and 16,     
Claims 9 and 16 are substantially similar to claim 2 and hence rejected on similar grounds. 
Regarding Claims 10 and 17,     
 
Regarding Claims 11 and 18,     
Claims 11 and 18 are substantially similar to claim 4 and hence rejected on similar grounds. 
Regarding Claims 12 and 19,     
Claims 12 and 19 are substantially similar to claim 5 and hence rejected on similar grounds. 
Regarding Claim 13,     
Claim 13 is substantially similar to claim 6 and hence rejected on similar grounds. 
Regarding Claims 14 and 20,     
Claims 14 and 20 are substantially similar to claim 7 and hence rejected on similar grounds. 
				Prior Art made of Record
6.     The following prior art made of record and not relied upon is considered pertinent: 
         Deo et al., U.S 2009/0210368 A1 relates generally to data processing, and more specifically to a system and method for real time pattern identification using an adaptive data platform. 
					Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                March 16, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 17, 2022